        Case 7:19-cv-08207-NSR Document 12 Filed 02/27/20 Page 1 of 4
                                            425 MARKET STREET           MORRISON & FOERSTER LLP

                                            SAN FRANCISCO               BEIJING, BERLIN, BOSTON,
                                                                        BRUSSELS, DENVER, HONG KONG,
                                            CALIFORNIA 94105-2482       LONDON, LOS ANGELES, NEW YORK,
                                                                        NORTHERN VIRGINIA, PALO ALTO,
                                            TELEPHONE: 415.268.7000     SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                        SINGAPORE, TOKYO, WASHINGTON, D.C.
                                            FACSIMILE: 415.268.7522

                                            WWW.MOFO.COM




February 27, 2020                                                       Writer’s Direct Contact
                                                                        +1 (415) 268.6626
Via Facsimile and ECF                                                   CVetesi@mofo.com

Hon. Nelson S. Román
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601
Facsimile: (914) 390-4179

Re:    Clarke et al. v. Tillamook County Creamery Association
       No. 7:19-cv-08207-NSR (S.D.N.Y.)

Dear Judge Román:
        On behalf of defendant Tillamook County Creamery Association (“Tillamook”), we
submit this letter pursuant to this Court’s Individual Rules of Practice in Civil Cases to
request a pre-motion conference in anticipation of filing a motion to dismiss the complaint of
Justin Clarke (“Plaintiff”) on behalf of himself and a requested nationwide class.
        Plaintiff attempts to bring a nationwide class action based on the allegation that
eleven of Tillamook’s vanilla ice cream products (the “Products”) are not properly
categorized as “vanilla ice cream” under the Federal Food Drug & Cosmetic Act (“FDCA”),
as implemented in 21 C.F.R. § 135.110. Compl. ¶ 24. At an unspecified location on an
unspecified date, Plaintiff allegedly purchased at least one of the Products for an unspecified
price. Id. ¶ 66. Plaintiff contends that the Products are improperly categorized under FDA
ice cream regulations because they contain both “natural vanilla flavor” and “natural flavor,”
which he claims are not exclusively derived from the vanilla plant as allegedly required by
the regulation. Id. ¶ 30. He alleges that he purchased the Products at a premium he would
not have paid had he known the “truth.” Id. ¶ 54.
         Based on these allegations, Plaintiff asserts six claims: (i) violation of the consumer
protection statutes of all 50 states, including New York General Business Law (“GBL”)
§§ 349 and 350 and the California Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et
seq.; (ii) negligent misrepresentation; (iii) breach of express warranty; (iv) breaches of the
implied warranty of merchantability and the Magnuson Moss Warranty Act (“MMWA”); (v)
common law fraud; and (vi) unjust enrichment. See Compl. pp. 16-21. Plaintiff’s claims
must be dismissed for several reasons.

       First, Plaintiff’s claims fail because they attempt to privately enforce the FDCA,
under which no private right of action exists. See Buckman Co. v. Plaintiff’s Legal Comm.,
531 U.S. 341, 349 n.4 (2001). Here, Plaintiff’s claims rely solely on purported violations of


sf-4197037
        Case 7:19-cv-08207-NSR Document 12 Filed 02/27/20 Page 2 of 4




February 27, 2020
Page Two


the FDCA, specifically 21 C.F.R. § 135.110. But Plaintiff is not empowered to enforce FDA
regulations. Solak v. Hain Celestial Grp., Inc., No. 3:17-cv-0704 (LEK)(DEP), 2018 WL
1870474, at *9 (N.D.N.Y Apr. 17, 2018) (“Any state law claim premised upon violations of
the FDCA [] cannot survive a motion to dismiss.”). Accordingly, Plaintiff’s state law claims
must be dismissed. Id.
        Second, to the extent Plaintiff is not simply attempting to enforce the FDCA, the
FDCA preempts his claims as imposing labeling requirements “not identical” to federal
labeling requirements. 21 U.S.C. § 343-1(a). Plaintiff contends that the Products are not
properly categorized as Category 1 “vanilla” ice cream under 21 C.F.R. § 135.110(f)(2)(i)
because the products are allegedly made with ingredients not exclusively derived from the
vanilla plant. Compl. ¶ 23-24. But under that regulation, an ice cream product is properly
labeled as vanilla if it “contains no artificial flavor.” The regulation does not state that any
flavor not derived from the vanilla plant is an artificial flavor. Astiana v. Dreyer’s Ice
Cream, No. C-11-2910 (EMC), 2012 WL 2990766, at *5-6 (N.D. Cal. July 20, 2012). And
nowhere else in the complaint does the plaintiff allege the products contain any “artificial
flavors.” Accordingly, the Products are properly labeled as Category 1 “vanilla” ice cream
based on the plain language of the regulation. Because Plaintiff’s lawsuit would create
labeling requirements “not identical” to 21 C.F.R. § 135.110(f)(2)(i), it must be dismissed.
         Third, Plaintiff is constitutionally and statutorily barred from bringing claims under
any other state’s consumer protection laws and from representing putative class members
who were not injured in New York. Plaintiff lacks standing to bring claims under the laws of
states in which he has never lived and in which he has never made a purchase. In re HSBC
BANK, USA, N.A., Debit Card Overdraft Fee Litig., 1 F. Supp. 3d 34, 49 (E.D.N.Y. 2014).
Plaintiff, as a New York citizen, therefore, only has standing to bring claims under the laws
of New York. Plaintiff cannot cure this defect by using “Jane Doe” plaintiffs. Stoltz v. Fage
Dairy Processing Indus., No. 14-CV-3826 (MKB), 2015 WL 5579872, at *11-13 (E.D.N.Y.
Sept. 22, 2015) (a claim on behalf of a fictional Jane Doe plaintiff must be dismissed because
non-existent parties cannot allege standing). Further, this Court does not have specific
jurisdiction over claims of out-of-state-plaintiffs because there is no connection between
their claims and this State. See Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773,
1780 (2017). Plaintiff does not allege that out-of-state plaintiffs purchased the products in
New York, were injured in New York, or that their claims have any connection to
Tillamook’s contacts with New York. Accordingly, the Court lacks personal jurisdiction
over Tillamook regarding those claims.
        Fourth, Plaintiff does not have standing to pursue injunctive relief because—by his
own admission—he will never buy the products with the allegedly offending packaging
again, thus negating “a real or immediate threat” of future injury. Nicosia v. Amazon.com,
Inc., 834 F.3d 220, 239 (2d Cir. 2016). Plaintiff’s claim that he will buy the product again
“after assurances that the Products’ misrepresentations [are] no longer misleading” is
insufficient to establish future injury. Compl. ¶ 68. Plaintiff’s mere consideration not only
amounts to insufficient “allegations of future injury,” but also implies that the Plaintiff will


sf-4197037
        Case 7:19-cv-08207-NSR Document 12 Filed 02/27/20 Page 3 of 4




February 27, 2020
Page Three


never be injured by the allegedly offending product again. Am. Civ. Liberties Union v.
Clapper, 785 F.3d 787, 800 (2d Cir. 2015). Further, plaintiff lacks standing to sue about any
of the Products that he did not purchase. Hart v. BHH, LLC, No. 15-cv-4804, 2016 WL
2644228, at *4 (S.D.N.Y May 5, 2016).
        Fifth, Plaintiff fails to state a plausible claim for relief. To state a plausible claim in
the context of mislabeling under New York law, a plaintiff must establish that the
defendant’s allegedly deceptive advertisements were likely to mislead a reasonable consumer
acting reasonably under the circumstances. Mantikas v. Kellog Co., 910 F.3d 633, 636 (2d
Cri. 2018). Here, a significant portion of the general consuming public acting reasonably
would not conclude that Tillamook’s products were made with flavors exclusively derived
from the vanilla plant, which the plaintiff pleads is the “second most expensive flavoring
ingredient” in the world. Compl. ¶ 19. Further, it is implausible that the general consuming
public would share the same interpretation (or even have knowledge) of the FDA regulations
at issue here.
        Sixth, Plaintiff’s claims fail to meet the stringent requirements of Rule 9(b). See
Eaves v. Designs for Fin., Inc., 785 F. Supp. 2d 229, 254-55 (S.D.N.Y. 2011). Plaintiff fails
to plead with specificity which of the Products he purchased, where and when he made his
purchase(s), and how any representation on the product was false. See KCG Americas LLC
v. Brazilmed LLC, No. 15-cv-4600 (AT), 2016 WL 900396, at *2 (S.D.N.Y. Feb. 26, 2016).
         Finally, Plaintiff’s GBL, express and implied warranty, MMWA, negligent
misrepresentation, and unjust enrichment claims fail for claim specific reasons. Plaintiff fails
to state a GBL claim because he does not plead an actual injury separate and distinct from
the alleged deception. Small v. Lorillard Tobacco Co., 94 N.Y.2d 43, 56 (1999). The
express warranty claim fails because plaintiff’s vague and conclusory allegations do not
provide a sufficient factual basis to establish a plausible breach. Tomasino v. Estee Lauder
Cos., 44 F. Supp. 3d 251, 263 (E.D.N.Y. 2014). The implied warranty of merchantability
and MMWA claims fail because plaintiff fails to allege privity or that the products are not
merchantable. Silva v. Smucker Nat. Foods, Inc., No. 14-cv-6154 (JG)(RML), 2015 WL
536022, at *11 (E.D.N.Y. Sept. 14, 2015) (food products need only be fit for human
consumption to be merchantable); Arthur Jaffe Assocs. v. Bilsco Auto Serv. Inc., 58 N.Y.2d
993, 995 (1983) (implied warranty of merchantability claims require privity); In re Gen.
Motors LLC Ignition Switch Litig., No. 14-MD-2543 (JMF), 2016 WL 3920353, at *18
(S.D.N.Y. July 15, 2016) (MMWA claims should be dismissed if duplicative of other
claims). The negligent misrepresentation claim also fails for lack of privity. Anschultz Corp.
v. Merrill Lynch & Co., 690 F.3d 98, 114 (2d Cir. 2012). And Plaintiff’s unjust enrichment
claim fails as duplicative of his other claims. Corsello v. Verizon N.Y. Inc., 18 N.Y.3d 377,
790 (2012).
       For the foregoing reasons, Tillamook will move to dismiss Plaintiff’s claims. We
request that the Court schedule this matter for a pre-motion conference.



sf-4197037
        Case 7:19-cv-08207-NSR Document 12 Filed 02/27/20 Page 4 of 4




February 27, 2020
Page Four


Respectfully submitted,
/s/ Claudia M. Vetesi
Claudia M. Vetesi
Cc:    All counsel of record (via ECF)




sf-4197037
